DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure and the preliminary amendment filed on 4/2/2020. Claims 4-23 are pending. Claims 1-3 have been cancelled. No claims have been withdrawn. New claims 4-23 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 4/2/2020, 7/21/2020 and 12/18/2020 are being considered.

Drawings
The drawings were received on 4/2/2020. These drawings are objected to because of the following minor informalities:
Fig. 3 appears to be an exploded view drawing on the same sheet as another drawing. When an exploded view is shown in a figure which is on the same sheet as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, “n angled edge unit” is objected to because the limitation appears to be a typographical misspelling of “an angled edge unit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 5, 9, 10, 17-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 1389648 (‘EP ‘648’).
Claim(s) 4-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by
Michiels (US 8347574).
Claim 4, EP ‘648 provides an edge protection system for use with concrete flooring, the edge protection system comprising:
an initial edge unit 71 including a first part and a second part (first and second parts of 71, respectively; Fig. 7), the first part couplable to an edge portion of a first concrete flooring panel and the second part couplable to an opposed edge portion of an adjacent second concrete flooring panel ([0021]; Fig. 7);
[an] angled edge unit 72 including a first part and a second part (first and second parts of 72, respectively; Fig. 7), the first part couplable to another edge portion of the second concrete flooring panel and the second part couplable to an opposed edge portion of an adjacent third concrete flooring panel ([0021]; Fig. 7); and
a modular intersection part 75 positionable at an intersection of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel ([0021]; Fig. 7), wherein the modular intersection part is couplable to the initial edge unit with the initial edge unit extending radially from the modular intersection part in a first 
Claim 9, EP ‘648 provides an edge protection system for use with concrete flooring, the edge protection system comprising:
a first edge unit 71 including a first part and a second part (first and second parts of 71, respectively; Fig. 7), the first part couplable to a first edge portion of a first concrete flooring panel and the second part couplable to a first edge portion of an adjacent second concrete flooring panel ([0021]; Fig. 7);
a second edge unit 72 including a first part and a second part (first and second parts of 72, respectively; Fig. 7), the first part couplable to a second edge portion of the second concrete flooring panel and the second part couplable to a first edge portion of a third concrete flooring panel adjacent to the second concrete flooring panel ([0021]; Fig. 7); and
a modular intersection part 75 positionable at an intersection of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel ([0021]; Fig. 7), wherein the modular intersection part is couplable to the first edge unit with the first edge unit extending from the modular intersection part in a first direction ([0021]; Fig. 7), and wherein the modular intersection part is couplable to the second edge unit with the second edge unit extending from the modular intersection part in a second direction that is transverse to the first direction ([0021]; Fig. 7).
Claim 17, EP ‘648 further provides a third edge unit 74 including a first part and a second part (first and second parts of 74, respectively; Fig. 7), the first part couplable to 
Claim 18, EP ‘648 further provides a fourth edge unit 73 including a first part and a second part (first and second parts of 73, respectively; Fig. 7), the first part couplable to a second edge portion of the fourth concrete flooring panel and the second part couplable to a second edge portion of the first concrete flooring panel ([0021]; Fig. 7).
Claim 19, EP ‘648 further provides wherein the modular intersection part is positionable at an intersection of the first concrete flooring 18panel, the second concrete flooring panel, the third concrete flooring panel, and the fourth concrete flooring panel ([0021]; Fig. 7).
Claim 21, EP ‘648 provides an edge protection system for use with concrete flooring, the edge protection system comprising:
a first edge unit 71 including a first part and a second part (first and second parts of 71, respectively; Fig. 7), the first part couplable to a first edge portion of a first concrete flooring panel ([0021]; Fig. 7);
a second edge 72 unit including a first part and a second part (first and second parts of 72, respectively; Fig. 7), the second part couplable to a second edge portion of the first concrete flooring panel ([0021]; Fig. 7); and
a modular intersection part 75 positionable at a corner of the first concrete flooring panel (Fig. 7), wherein the modular intersection part is couplable to the first edge unit with the first edge unit extending from the modular intersection part in a first direction, and wherein the modular intersection part is couplable to the second edge unit with the second edge unit extending from the modular intersection part in a second 
Claim 4, Michiels provides an edge protection system for use with concrete flooring, the edge protection system comprising:
an initial edge unit 10 including a first part 11 and a second part 22, the first part couplable to an edge portion of a first concrete flooring panel (Fig. 1) and the second part couplable to an opposed edge portion of an adjacent second concrete flooring panel (Fig. 1);
[an] angled edge unit 20 including a first part 21 and a second part 42, the first part couplable to another edge portion of the second concrete flooring panel and the second part couplable to an opposed edge portion of an adjacent third concrete flooring panel (Fig. 1; note that the concrete flooring panels are not positively recited and thus not required); and
a modular intersection part 50 positionable at an intersection of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel (Fig. 1), wherein the modular intersection part is couplable to the initial edge unit with the initial edge unit extending radially from the modular intersection part in a first direction (Fig. 1), and wherein the modular intersection part is couplable to the angled edge unit with the angled edge unit extending radially from the modular intersection part in a second direction at an angle to the first direction (Fig. 1).
Claim 5, Michiels further provides wherein the second direction is perpendicular to the first direction (col. 8, lines 19-21; Fig. 1).
Claim 6, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Fig. 1) configured to extend over at least 
Claim 7, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Fig. 1) configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel (Figs. 1-3).  
Claim 8, Michiels further provides wherein the upper face portion includes a crack forming edge (edge of the upper face portion of 50; Figs. 1-3).
Claim 9, Michiels provides an edge protection system for use with concrete flooring, the edge protection system comprising:
a first edge unit 10 including a first part 11 and a second part 22, the first part couplable to a first edge portion of a first concrete flooring panel and the second part couplable to a first edge portion of an adjacent second concrete flooring panel (Fig. 1);
a second edge unit 20 including a first part 21 and a second part 42, the first part couplable to a second edge portion of the second concrete flooring panel and the second part couplable to a first edge portion of a third concrete flooring panel adjacent to the second concrete flooring panel (Fig. 2); and
a modular intersection part 50 positionable at an intersection of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel (Fig. 1), wherein the modular intersection part is couplable to the first edge unit with the first edge unit extending from the modular intersection part in a first direction (Fig. 1), and wherein the modular intersection part is couplable to the second edge unit with the second edge unit extending from the modular intersection part in a second direction that 
Claim 10, Michiels further provides wherein the second direction is perpendicular to the first direction (col. 8, lines 19-21; Fig. 1).
Claim 11, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Figs. 1-3) configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel (Figs. 1-3).  
Claim 12, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Figs. 1-3) configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel (Figs. 1-3).  
Claim 13, Michiels further provides wherein the upper face portion includes a crack forming edge (edge of the upper face portion of 50; Figs. 1-3).
Claim 14, Michiels further provides wherein the modular intersection unit defines openings 59 configured to receive a bridge pin configured to connect the first edge unit and the second edge unit (note that the bridge pin is not positively recited and thus not required; Figs. 1-3, 5B and 5C).
Claim 15, Michiels further provides wherein the modular intersection unit defines openings 15 configured to receive a loop lock (note that the loop lock is not positively recited and thus not required; Figs. 1-3, 5B and 5C).
	Claim 16, Michiels further provides a loop lock (14, 24, 34, 44; Fig. 1; note that these elements form a complete loop and are configured as an anchor and thus meets the limitation; col. 3, lines 45-50) configured to extend into the second concrete flooring 
Claim 17, Michiels further provides a third edge unit 40 including a first part 41 and a second part 32, the first part couplable to a second edge portion of the third concrete flooring panel (Fig. 1) and the second part couplable to a first edge portion of an adjacent fourth concrete flooring panel (Fig. 1).
Claim 18, Michiels further provides a fourth edge unit 30 including a first part 31 and a second part 12, the first part couplable to a second edge portion of the fourth concrete flooring panel (Fig. 1) and the second part couplable to a second edge portion of the first concrete flooring panel (Fig. 1).
Claim 19, Michiels further provides wherein the modular intersection part is positionable at an intersection of the first concrete flooring 18panel, the second concrete flooring panel, the third concrete flooring panel, and the fourth concrete flooring panel (Fig. 1).
Claim 20, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Fig. 1) configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, the third concrete flooring panel, and the fourth concrete flooring panel (Figs. 1-3).
	Claim 21, Michiels provides an edge protection system for use with concrete flooring, the edge protection system comprising:
a first edge unit 10 including a first part 11 and a second part 22, the first part couplable to a first edge portion of a first concrete flooring panel (Fig. 1);
a second edge unit 20 including a first part 21 and a second part 42, the second 
a modular intersection part 50 positionable at a corner of the first concrete flooring panel (Fig. 1), wherein the modular intersection part is couplable to the first edge unit with the first edge unit extending from the modular intersection part in a first direction (Fig. 1), and wherein the modular intersection part is couplable to the second edge unit with the second edge unit extending from the modular intersection part in a second direction that is transverse to the first direction (Fig. 1).
Claim 22, Michiels further provides wherein the second direction is perpendicular to the first direction (Fig. 1).
Claim 23, Michiels further provides wherein the modular intersection part includes a upper face portion (upper face portion of 50; Fig. 1) configured to extend over part of the corner portion of the first concrete flooring panel (Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10-13, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1389648 (‘EP ‘648’).
	Claim 5, EP ‘648 teaches all the limitations of claim 4, and appears to show the second direction being perpendicular to the first direction, but is unclear as to a specific In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 6, EP ‘648 teaches all the limitations of claim 5 as above, but is unclear as to the embodiment of Fig. 7 further including the modular intersection part including a upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel. However, the embodiment of Fig. 1 shows rails (20, 21) extending over at least a corner portion of each of adjacent concrete flooring panels (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the modular intersection part including an upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel, with the reasonable expectation of further protecting the concrete flooring panels, since the embodiments of Figs. 1 an 7 were treated as obvious variants of one another.
Claim 7, EP ‘648 teaches all the limitations of claim 4 as above, but is unclear as to the embodiment of Fig. 7 further including the modular intersection part including a upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel. However, the embodiment of Fig. 1 shows rails (20, 21) extending over at least a corner portion of each of adjacent concrete flooring panels (Fig. 1). Therefore, 
Claim 8, as modified above, EP ‘648 teaches all the limitations of claim 7 as above and further teaches wherein the upper face portion includes a crack forming edge (edge of upper face; Fig. 1; note that the claim does not require a crack to be formed and that the crack forming edge was treated as a title of a structural feature).
	Claim 10, EP ‘648 teaches all the limitations of claim 9, and appears to show the second direction being perpendicular to the first direction, but is unclear as to a specific angle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second direction being perpendicular to the first direction, with the reasonable expectation of producing rectangular slabs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 11, EP ‘648 teaches all the limitations of claim 10 as above, but is unclear as to the embodiment of Fig. 7 further including the modular intersection part including a upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel. However, the embodiment of Fig. 1 shows rails (20, 21) extending over at least a corner portion of each of adjacent concrete flooring panels (Fig. 1). Therefore, 
Claim 12, EP ‘648 teaches all the limitations of claim 9 as above, but is unclear as to the embodiment of Fig. 7 further including the modular intersection part including a upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel. However, the embodiment of Fig. 1 shows rails (20, 21) extending over at least a corner portion of each of adjacent concrete flooring panels (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the modular intersection part including an upper face portion configured to extend over at least a corner portion of each of the first concrete flooring panel, the second concrete flooring panel, and the third concrete flooring panel, with the reasonable expectation of further protecting the concrete flooring panels, since the embodiments of Figs. 1 an 7 were treated as obvious variants of one another.
Claim 13, as modified above, EP ‘648 teaches all the limitations of claim 12 as above and further teaches wherein the upper face portion includes a crack forming edge (edge of upper face; Fig. 1; note that the claim does not require a crack to be formed and that the crack forming edge was treated as a title of a structural feature).

	Claim 22, EP ‘648 teaches all the limitations of claim 21, and appears to show the second direction being perpendicular to the first direction, but is unclear as to a specific angle. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second direction being perpendicular to the first direction, with the reasonable expectation of producing rectangular slabs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 23, EP ‘648 teaches all the limitations of claim 21 as above, but is unclear as to the embodiment of Fig. 7 further including the modular intersection part including a upper face portion configured to extend over part of the corner portion of the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635